SUBLEASE This Sublease (this “Sublease”), dated July 30, 2009, is made between Regency Centers, L.P., a Delaware limited partnership (“Sublessor”), and Convera Technologies, Inc., a Delaware corporation (“Sublessee”). RECITALS A.Sublessor is the tenant under that certain OFFICE LEASE dated April , 2007 (the “Lease”, a true and accurate copy of which is attached hereto as Exhibit A), wherein TYSONS INTERNATIONAL PLAZA I & II, L.P., a Delaware limited partnership (“Landlord”), leased to Sublessor, certain premises described therein (the “Leased Premises”), consisting of the entirety tenth (10th) floor of the building located at 1919 Gallows Road, Vienna,
